DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

3.  In view of the applicant’s 22 December 2020 amendments to the claims, and all of the applicant’s responses of record, each of which have been fully considered by the Office, all rejections of record are hereby vacated and replaced with the following rejections.

4.  The following is a quotation of 35 U.S.C 112:

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.  Claims 1-20 are rejected under 35 U.S.C 112(b), as being indefinite for failing to particularly point out and distinctly claim the  subject  matter which the applicant regards as the invention.  The scope of meaning of the following claim language is not clear:


b)  "the registration node" – claim 4 (line 2) {see claim 1 (line 10 “a registration node”) and claim 4 (line 2 “a registration node”)}; same for claim 7 {note claim 6 “a registration node”}, claim 11, claim 14 {note claim 13 “a registration node”}, and claim 18;
c)  “the new overlay node” – claim 4 (see lines 2-3) {see claim 1 (line 10) and claim 3 (line 3)}, same for claim 11 and claim 18;
d)  “the overlay node” – claim 7 (see lines 2 and line 3) {see claim 1 (lines 9-10)}, same for claim 11, claim 14, and claim 18;
e)  “the node” – claim 7 (line 2); same for claim 14.

6.  As to 5 (a-e) above, these are but a few examples of numerous cases where clear antecedent basis are lacking and not an exhausting recital.  Any other term(s) or phrase(s) over looked by examiner and not listed above which start with either "the" or "said" and do not have a single proper antecedent basis also is indefinite for the reasons outlined in this paragraph.  Also, these are but a few examples where term(s) or phrase(s) are introduced more than once without adequate use of either "the" or "said" for the subsequent use of the term(s) or phrase(s). Moreover, multiple introductions of a term, or changes in tense, results in a lack of clear antecedent basis for term(s) or phrase(s) which relied upon the introduced term.  

7.  Per claim 2 (lines 1-2) “each registration node” would suggest a plural; however, claim 1 (line 10) only introduces “a registration node”.  Same with claim 9, claim 16.

8.  Claim 3 (line 4) recites “a registration message” as does claim 1 (lines 9-10); hence, it cannot be clearly ascertained by examiner if there is one or more registration message(s).  Same for claim 10 and claim 17.

9.  Claim 3 (line 3) recites “a new overlay node” and also in claim 1; hence, it cannot be clearly ascertained by examiner if there is one or more new overlay node(s).  Same for claim 10 and claim 17.

10.  Per claim 6, such claim again reintroduces a node, an overly node, and registration node; same for claim 13, and claim 20.

11.  Claim 1 and claim 5 each have “overlay sorting”, claim 5 should be “the overlay sorting”; same with claim 8 and claim 12, also claim 15 and claim 19.

12.  Per claim 1 (line 7), the applicant has deleted the semicolon; hence examiner cannot determine if “other” concludes claim 1 (line 7), or if there should be more text beyond “other”. Same in claim 8 and claim 15.

13.  In light of the whole of the specification (including drawings), all of the applicant’s remarks of record, each of which have been fully considered by the Office, claims 1-20 are allowable over the evidence of record since the evidence of record fails to teach or remotely suggest the invention as currently defined in the whole of each of the claims 1-20. 

14.  In light of allowable subject matter having been indicated above, the applicant should review paragraph 2 above. 

15.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

17.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

18.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.




19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/ROBERT B HARRELL/
      Primary Examiner
         Art Unit 2442